Case: 19-60141      Document: 00515248167         Page: 1    Date Filed: 12/24/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                    No. 19-60141                          FILED
                                  Summary Calendar                December 24, 2019
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

STEVEN DAVISON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:17-CR-149-3


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Steven Davison appeals the 100-month sentence imposed following his
guilty plea conviction for conspiracy to possess with intent to distribute at least
50 kilograms but less than 100 kilograms of marijuana. He raises arguments
related to the district court’s calculation of his guidelines range and the
substantive reasonableness of his sentence. The Government moves to dismiss




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60141    Document: 00515248167     Page: 2   Date Filed: 12/24/2019


                                 No. 19-60141

the appeal or, alternatively, for summary affirmance based on the appeal
waiver in Davison’s plea agreement.
      We review de novo whether an appeal waiver bars an appeal. United
States v. Jacobs, 635 F.3d 778, 780-81 (5th Cir. 2011). The record reflects that
Davison’s appeal waiver was knowing and voluntary. See United States v.
McKinney, 406 F.3d 744, 746 (5th Cir. 2005). In addition, the language of the
appeal waiver applies to Davison’s appellate arguments. See Jacobs, 635 F.3d
at 781.
      Accordingly, the Government’s motion to dismiss the appeal is
GRANTED, and its alternative motion for summary affirmance is DENIED.
      APPEAL DISMISSED.




                                       2